DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 7/12/2021 are persuasive and the absence of references that clearly teach the invention set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 1-20 are allowable over the prior art of record.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lynne Wang on 9/8/2021.
1. (Currently Amended) A computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system, the computing system comprising:

one or more computer-readable hardware storage devices having thereon computer- executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to:
issue an attestation by a first entity, the attestation defining information about an owner of a decentralized identifier in the decentralized network and including contact metadata that defines how the first entity can be contacted;
provide the attestation from the owner of the decentralized identifier to a second entity; and
in response to receiving the attestation by the second entity, cause a notification to be sent to the first entity using the contact metadata, such that the first entity, who has issued the attestation, is notified 
each time the attestation is presented to another entity by the owner of the 
decentralized identifier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494